DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (claims 5-9 and 12-13) in the reply filed on 04/26/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim(s) 5, 8, and 13 is/are objected to because of the following informalities: 
Claim 5, “size of 100 grit (JIS R6001-1973)” and “a size of 220 grit (JIS R6001-1973)” shall also be expressed in terms of the metric system/units. See MPEP § 608.01 IV.  
Claim 5 “by ejecting a powder formed from titanium or titanium alloy having a size of 100 grit (JIS R6001-1973) or finer by ejecting at an ejection pressure” should be changed to --by ejecting a powder formed from titanium or titanium alloy having a size of 100 grit (JIS R6001-1973) or finer at an ejection pressure”.
Claims 8 and 13, “ejecting a carbide powder having a size of 220 grit (JIS R6001-1973) or finer by ejecting at an ejection pressure” should be changed to --ejecting a carbide powder having a size of 220 grit (JIS R6001-1973) or finer at an ejection pressure--. In addition, “size of 220 grit (JIS R6001-1973)” shall also be expressed in terms of metric system/units. See MPEP § 608.01 IV.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5-9 and 12-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “substantially spherical shot” which is indefinite. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In addition, according to [0064-0068] of applicant’s published application and ordinary knowledge in powder blasting or shoot peening, the shot itself is not spherical instead powder particles in the shot have a spherical shape. Thus, the limitation is indefinite because it is inconsistent with the specification. See MPEP § 2173.03.
Claim 5 recites “the mold” in line 2 which is indefinite. There is not sufficient antecedent basis for “the mold” in the claim.
Claim 5 recites “50 °C or hotter” which is indefinite. The claimed temperature range does not have an upper limit; thus, it includes temperatures at which the metal/mold would melt/vaporize. In addition, the term “hotter” is a relative term which renders the claim indefinite. Thus, the scope of the claim is indefinite. 
Claim 5 recites “a size of 220 grit (JIS R6001-1973) or finer” which is indefinite. The claimed size range does not have a lower limit; thus, it includes the size of 0. Thus, the scope of the claim is indefinite. Also, the term “finer” is a relative term which renders the claim indefinite. Additionally, the term “size of 220 grit (JIS R6001-1973)” in claim 5 is used by the claim to mean “44  to 105 microns” (see [0055] of applicant’s published application) while the accepted meaning is “58 microns” (See https://www.fine-tools.com/G10019.html). The term is indefinite because the claim/specification does not clearly redefine the term. 
Claim 5 recites the limitations “ejecting substantially spherical shot” and “impact of the substantially spherical shot causing a local and instantaneous rise in temperature at impacted portions, so as to micronize a surface structure of the molding surface and form innumerable smooth circular arc shaped depressions over an entire surface of the molding surface” which make the scope of the claim unclear. How can a single spherical shot impact multiple portions and form innumerable smooth circular arc shaped depressions over an entire surface of the molding surface? According to [0064-0068] of applicant’s published application and ordinary knowledge in powder blasting, the shot itself is not spherical instead powder particles in a shot have a spherical shape. Thus, the limitation is indefinite because it is inconsistent with the specification. See MPEP § 2173.03. Additionally. the terms “innumerable” and “smooth” are relative terms which render the claim indefinite. The terms “innumerable” and “smooth” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 5 recites “forming a titanium oxide coating film on the surface for molding by ejecting a powder formed from titanium or titanium alloy having a size of 100 grit (JIS R6001-1973) or finer by ejecting at an ejection pressure of not less than 0.2 MPa against a surface of the mold that had been subjected to the instantaneous neat treatment so as to form a titanium oxide coating film on a surface of the molding surface” which is indefinite. Are the claimed “molding surface”, “surface for molding”, “a surface of the mold that had been subjected to the instantaneous heat treatment”, and “surface of the molding surface” same or different? Is applicant claiming two ejecting steps? Is applicant claiming two titanium oxide coating films on different molding surfaces? The limitation has been interpreted below as if the surfaces are the same (i.e. the molding surface) and as if only one titanium oxide coating film is formed on the molding surface after the instantaneous heat treatment. In addition, the recitation “a size of 100 grit (JIS R6001-1973) or finer” is indefinite. The claimed size range does not have a lower limit; thus, it includes the size of 0. Thus, the scope of the claim is indefinite. Also, the term “finer” is a relative term which renders the claim indefinite. Additionally, the term “size of 100 grit (JIS R6001-1973)” in claim 5 is used by the claim to mean “74  to 210 microns” (see [0076] of applicant’s published application) while the accepted meaning is “125 microns” (See https://www.fine-tools.com/G10019.html). The term is indefinite because the claim/specification does not clearly redefine the term.
Claim(s) 6-9 and 12-13 is/are rejected as being dependent from claim 5 and therefor including all the limitation thereof.
Claims 7 and 12 recite “or the like” which is indefinite. The phrase “or the like” renders the claim(s) indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. It is unclear what is encompass by the claims. See MPEP § 2173.05(d). 
Claim 8 and 13 recites “a size of 220 grit (JIS R6001-1973) or finer” which is indefinite. The claimed size range does not have a lower limit; thus, it includes the size of 0. Thus, the scope of the claim is indefinite. Also, the term “finer” is a relative term which renders the claim indefinite. Additionally, the term “size of 220 grit (JIS R6001-1973)” in claims 8 and 13 is used by the claim to mean “44  to 105 microns” (see [0055] of applicant’s published application) while the accepted meaning is “58 microns” (See https://www.fine-tools.com/G10019.html). The term is indefinite because the claim/specification does not clearly redefine the term. Claim 8 and 13 recites “ejection pressure of not greater than 0.2 MPa” which is indefinite. The claimed pressure range includes the pressure of 0. Thus, the scope of the claim is indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (WO 2017026057A1 – of record with US 20190022824 – of record being used as its English equivalent) in view of Miyasaka (US 6455465 – of record) and/or Miyasaka (JP 3150048U – of record with full English machine translation – attached).
Regarding claim 5, Miyasaka ‘824 discloses a method for surface treatment of a molding surface (P0001), the method comprising:
ejecting substantially spherical shot against at least the molding surface of the mold (P0023) made from a metal or a substance including a metal (P0042) for which the molding surface reaches 50 °C or hotter during molding (the molding surface is employed for injection molding a molten metal/resin/rubber: P0024, 0040-0041; a person having ordinary skill in the art would readily recognize that the molding surface of the taught metal mold reaches at least 50 °C during the injection molding of the disclosed materials; furthermore, the taught metal mold is not disclosed as being limited to the type of molding/material and is capable of being heated at the defined temperature by the molten resin and withstanding the defined temperature), the substantially spherical shot having a size of 220 grit (JIS R6001-1973) or finer (P0023) and having a hardness equivalent to or harder than a surface hardness of the mold (P0023), the substantially spherical shot ejection being at an ejection pressure of not less than 0.2 MPa (P0023) so as to perform instantaneous heat treatment by impact of the substantially spherical shot causing a local and instantaneous rise in temperature at impacted portions, so as to micronize a surface structure of the molding surface and form innumerable smooth circular arc shaped depressions over an entire surface of the molding surface (P0023, 0027, 0071-0073). 
Miyasaka ‘824 fails to disclose forming a titanium oxide coating film on the molding surface. 
In the same field of endeavor, methods for surface treatment of molding surfaces, Miyasaka ‘465 discloses forming a titanium oxide coating film (Titania layer) on a molding surface of a steel rubber-molding die by ejecting a powder formed from titanium or titanium alloy having a size of 100 grit (JIS R6001-1973) or finer  (20-800 microns overlapping with the claimed range) at an ejection pressure of not less than 0.2 MPa (at least 0.29 MPa or 0.6 MPa in the example) against the molding surface so as to form the titanium oxide coating film on the molding surface for the benefit(s) of extending the cleaning cycle of the die and/or providing deodorizing, antibacterial and soil-resisting properties to the die  (Abstract, C4, L10-42, and C4, L64-40).
In analogous art, methods for forming a titanium oxide coating on a metallic surface of machine parts in order to enhance its corrosion resistance, Miyasaka ‘048 discloses forming a titanium oxide coating film on a metallic surface by ejecting a powder formed from titanium or titanium alloy having a size of 100 grit (JIS R6001-1973) or finer (10-800 microns overlapping with the claimed range) by ejecting at an ejection pressure of not less than 0.2 MPa (at least 0.29 MPa) against the metallic surface so as to form a titanium oxide coating film on the metallic surface for the benefit(s) of enhancing corrosion resistance and/or hardness of the metallic surface.
Additionally, official notice is taken that incorporation of a titanium oxide coating to a metallic molding surface of molds is known and desirable in the art to enhance its properties. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Miyasaka ‘824 in view of Miyasaka ‘465 and/or Miyasaka ‘048 by incorporating the step of forming a titanium oxide coating film on the molding surface after the instantaneous heat treatment step for the benefit(s) of extending the cleaning cycle of the mold, providing deodorizing, antibacterial and soil-resisting properties to the mold, and/or enhancing corrosion resistance and/or hardness of the mold as suggested by Miyasaka ‘465 and Miyasaka ‘048. See MPEP §§  2143 I D, 2143 I G, and/or 2144 II.
Regarding claim 6, Miyasaka ‘824 further discloses wherein the mold is a mold employed for molding a food product, a thermoplastic resin, a thermoset resin, a natural rubber, or a synthetic rubber (resin/rubber: P0024, 0040-0041; resins are either thermoplastic or thermoset and rubbers are either natural or synthetic).
Regarding claims 8 and 13, Miyasaka ‘824 further discloses performing a preliminary treatment process prior to performing the instantaneous heat treatment, the preliminary treatment process including ejecting a carbide powder having a size of 220 grit (JIS R6001-1973) or finer at an ejection pressure of not greater than 0.2 MPa (0.2 MPa overlapping with the claimed pressure range) against at least the molding surface of the mold so as to cause carbon element contained in the carbide powder to diffuse into the surface of the mold for the benefits of increasing hardness (P0022-0023, 0090, 0100, Table 4).
Regarding claim 9, Miyasaka ‘824 further discloses wherein the carbide powder ejected in the preliminary treatment process is a silicon carbide powder (SiC powder: P0064, 0090, Table 2).
Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (WO 2017026057A1 – of record with US 20190022824 – of record being used as its English equivalent) in view of Miyasaka (US 6455465 – of record) and Miyasaka (JP 3150048U – of record with full English machine translation – attached) as applied to claims 5 and 6 above, and further in view of Taboryski (US 20150021826). 
Regarding claim 7, Miyasaka ‘824 discloses further discloses wherein the mold is a mold employed for molding a resin (the mold is employed for injection molding a molten resin/rubber: P0024, 0040-0041). 
Modified Miyasaka ‘824 is silent about the operating temperature of the molding surface during molding. However, a person having ordinary skill in the art would readily recognize that the taught metal mold is capable of reaching/withstanding temperature from 100-400 °C during molding and that the claimed operating temperature range of the molding surface is expected during resin injection molding. 
Additionally, in the same field of endeavor, molds for resin molding (P0001), Taboryski discloses to operate a molding surface of an injection mold at a temperature range of 200-350 °C which is within the claimed temperature range during molding through contact with molten resin and/or through heating the mold itself for the benefit(s) of ensuring filling of the mold and/or molding accuracy (P0046, 0054-0057). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further the method of Miyasaka ‘824 in view of Taboryski by allowing the molding surface to reach a temperature within the claimed temperature range during molding through contact with molten resin and/or through heating the mold itself for the benefit(s) of ensuring filling of the mold and/or molding accuracy as suggested by Taboryski. See MPEP §§  2143 I D, 2143 I G, and/or 2144 II.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (US 20120144890) in view of Miyasaka (US 20160221036 – of record), Miyasaka (US 6455465 – of record) and/or Miyasaka (JP 3150048U – of record with full English machine translation – attached).
Regarding claim 5, Miyasaka ‘890 discloses a method for surface treatment of a molding surface (surface treatment of a metal product: P0002, wherein the metal product can be a mold: P0020, 0113), the method comprising:
ejecting substantially spherical shot against at least the molding surface of the mold (P0029-0031, 0113) made from a metal or a substance including a metal (P0002, 0113) for which the molding surface reaches 50 °C or hotter during molding (a person having ordinary skill in the art would readily recognize that the taught metal mold is capable of reaching a temperature of at least 50 °C during molding by the molten material and withstanding the defined temperature), the substantially spherical shot having a size of 220 grit (JIS R6001-1973) or finer (grit size 100-800 overlapping with the claimed range: P0029) and having a hardness equivalent to or harder than a surface hardness of the mold (P0029), the substantially spherical shot ejection being at an ejection pressure of not less than 0.2 MPa (P0029) so as to perform instantaneous heat treatment (P0029) by impact of the substantially spherical shot causing a local and instantaneous rise in temperature at impacted portions, so as to micronize a surface structure of the molding surface and form innumerable smooth circular arc shaped depressions over an entire surface of the molding surface (P0035, 0038, 0040), and
including a ceramic coating … (P0020).
Miyasaka ‘890 fails to disclose forming a titanium oxide coating film on the molding surface.
 In the same field of endeavor, methods for surface treatment of metallic molding surfaces (surface treatment of a metal product: P0002; wherein the metal product can be a mold: P0037, 0053), Miyasaka ‘036 discloses to form a ceramic coating after a blasting step of a spherical powder shot (P0023-0028, 0054), wherein the ceramic coating can be a TiO2 coat film  (P0051, 0072) for the benefit(s) of enhancing releasability (P0037). While Miyasaka ‘036 discloses multiple blasting steps/stages to increase hardness and cleanliness (P0036), Miyasaka ‘036 does not disclose that titanium oxide coating is formed by blasting/ejecting powder. 
In the same field of endeavor, methods for surface treatment of molding surfaces, Miyasaka ‘465 discloses forming a titanium oxide coating film (Titania layer) on a molding surface of a steel rubber-molding die by ejecting a powder formed from titanium or titanium alloy having a size of 100 grit (JIS R6001-1973) or finer  (20-800 microns overlapping with the claimed range) at an ejection pressure of not less than 0.2 MPa (at least 0.29 MPa or 0.6 MPa in the example) against the molding surface so as to form the titanium oxide coating film on the molding surface for the benefit(s) of extending the cleaning cycle of the die and/or providing deodorizing, antibacterial and soil-resisting properties to the die  (Abstract, C4, L10-42, and C4, L64-40).
In analogous art, methods for forming a titanium oxide coating on a metallic surface of machine parts in order to enhance its corrosion resistance, Miyasaka ‘048 discloses forming a titanium oxide coating film on a metallic surface by ejecting a powder formed from titanium or titanium alloy having a size of 100 grit (JIS R6001-1973) or finer (10-800 microns overlapping with the claimed range) by ejecting at an ejection pressure of not less than 0.2 MPa (at least 0.29 MPa) against the metallic surface so as to form a titanium oxide coating film on the metallic surface for the benefit(s) of enhancing corrosion resistance and/or hardness of the metallic surface.
Additionally, official notice is taken that incorporation of a titanium oxide coating to a metallic molding surface of molds is known and desirable in the art to enhance its properties. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Miyasaka ‘890 in view of Miyasaka ‘036, Miyasaka ‘465, and/or Miyasaka ’048 for the benefit(s) of extending the cleaning cycle of the mold, providing deodorizing, antibacterial and soil-resisting properties to the mold, and/or enhancing corrosion resistance and/or hardness of the mold as suggested by the secondary references. See MPEP §§  2143 I D, 2143 I G, and/or 2144 II.
Claim(s) 6-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (US 20120144890) in view of Miyasaka (US 20160221036 – of record), Miyasaka (US 6455465 – of record) and Miyasaka (JP 3150048U – of record with full English machine translation – attached) as applied to claim 5 above, and further in view of Taboryski (US 20150021826). 
Regarding claims 6-7, modified Miyasaka ‘890 fails to disclose wherein the mold is a mold employed for molding a resin and is silent about the operating temperature of the molding surface during molding. 
However, Miyasaka ‘465 discloses/suggests to employ the mold as a mold for molding a resin (C4, L64-40). A person having ordinary skill in the art would readily recognize that the taught metal mold is capable of reaching/withstanding temperature from 100-400 °C during molding. 
In the same field of endeavor, molds for resin molding (P0001, 0047), Taboryski discloses to employ a metallic mold as a mold for molding a thermoplastic/thermosetting resin (P0047) and to operate a molding surface of the mold at a temperature range of 200-350 °C which is within the claimed temperature range during molding through contact with molten resin and/or through heating the mold itself for the benefit(s) of ensuring filling of the mold and/or molding accuracy (P0046, 0054-0057). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further the method of Miyasaka ‘890 in view of Miyasaka ‘465 and Taboryski by allowing the molding surface to reach a temperature within the claimed temperature range during molding through contact with molten resin and/or through heating the mold itself for the benefit(s) of ensuring filling of the mold and/or molding accuracy as suggested by Taboryski. See MPEP §§  2143 I D, 2143 I G, and/or 2144 II.
Claim(s) 8-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (US 20120144890) in view of Miyasaka (US 20160221036), Miyasaka (US 6455465 – of record), Miyasaka (JP 3150048U – of record with full English machine translation – attached), and Taboryski (US 20150021826) as applied to claims 6 and 5 above, and further in view of Miyasaka (JP 2005002457A with full English machine translation – attached). 
Regarding claims 8-9 and 13, modified Miyasaka ‘890 fails to disclose the claimed preliminary treatment process. 
However, Miyasaka ‘036 further discloses to perform a preliminary treatment process prior to performing the blasting step including carburizing (P0052, 0078), to perform multiple powder blasting steps/stages to increase hardness and cleanliness (P0036), and that ceramic components diffuse into the metal during blasting increasing adhesion strength of the ceramic film (P0128). 
 In the same field of endeavor, methods for surface treatment of metallic molding surfaces (surface treatment of a metal product: P0002; wherein the metal product can be a mold: P0033-0034), Miyasaka ‘457 discloses to perform a preliminary treatment step including ejecting a carbide powder having a size of 220 grit (JIS R6001-1973) or finer by ejecting at an ejection pressure of not greater than 0.2 MPa (0.2 MPa overlaps with the claimed ranges) against at least the molding surface of the mold so as to cause carbon element contained in the carbide powder to diffuse into the surface of the mold, wherein the wherein the carbide powder is a silicon carbide powder (SiC) for the benefit(s) of enabling carburizing at low temperature, formation of a carbon-based hard film, increasing hardness, and life-service (abstract, pg. 1, P0026-0029, 0033-0034, 0064) .
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further the method of Miyasaka ‘890 in view of Miyasaka ‘036 and Miyasaka ‘457 by incorporating pretreatment process prior to performing the instantaneous heat treatment and including ejecting a carbide powder for the benefit(s) of enabling carburizing at low temperature, formation of a carbon-based hard film, increasing hardness, and life-service as suggested by Miyasaka ‘036 and Miyasaka ‘457. See MPEP §§  2143 I D, 2143 I G, and/or 2144 II.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Mase (US 20180222089 – of record) discloses a method of treating a surface of a mold (abstract) comprising the step ejecting substantially spherical ejection particles so as to bombard the surface of molding faces of the mold and form dimples (P0058-0059).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743